DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US Publication 2004/0074688).
In regards to claim(s) 1-8, 13-14 and 19, Hashimoto et al. discloses the claimed limitations including an exterior protection apparatus (M1) for a vehicle (V), the exterior protection apparatus comprising:
an exterior airbag device comprising a bag body (20), and an inflator (22) configured to expand the bag body over a hood (9) of a vehicle body of the vehicle in a state of having a width corresponding to a vehicle width of the vehicle body of the vehicle (Reference is made to Figures 1-2 and 11);
a collision detector (sensor 18 and control unit 17; Reference is made to Paragraphs 0010 and 0063) configured to predict or detect a collision between the vehicle body and a person outside the vehicle; and
a controller (17; Reference is made to Paragraph 0063) configured to cause the bag body of the exterior airbag device to be expanded in a case where the collision detector predicts or detects the collision,
wherein the exterior airbag device comprises a flexible crossing member (e.g. 51 or 53) configured to extend along a direction of the vehicle width on an upper surface of the bag body widely expanded;
wherein the flexible crossing member is configured to, when a load acts from a forward side of the vehicle body on the bag body widely expanded, bend in such a manner that right and left of a part receiving the load meet each other on a forward side of the part receiving the load (Examiner notes that the “when” clause would be met under the recited circumstances);
wherein the flexible crossing member is provided on the upper surface of the bag body, inside the wide bag body (Reference is made to Figures 13-15);
wherein the bag body is configured to be widely expanded rearward from a front part of the vehicle body, over the hood, and the bag body comprises fixing members (23a and/or 21a) that fix the wide bag body to the front part of the vehicle body.
wherein the flexible crossing member is configured to extend along the direction of the vehicle width on the upper surface of the bag body widely expanded, in an area rearward of positions where the bag body is fixed by the fixing members (by 23a);
 wherein the flexible crossing member is configured to extend along the direction of the vehicle width, on a side rearward of a head of a person outside the vehicle who falls from a forward side of the vehicle body over the bag body widely expanded (Examiner notes that these limitations are dependent on a variable object and under specific conditions the limitations would be met).

Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergenheim et al. (US Publication 2013/0200603).
In regards to claim(s) 1, 3 and 13, Bergenheim et al. discloses the claimed limitations including an exterior protection apparatus (3) for a vehicle (1), the exterior protection apparatus comprising:
an exterior airbag device comprising a bag body (5), and an inflator configured to expand the bag body over a hood of a vehicle body of the vehicle in a state of having a width corresponding to a vehicle width of the vehicle body of the vehicle;
a collision detector (sensor of sensor system) configured to predict or detect a collision between the vehicle body and a person outside the vehicle; and
a controller (Reference is made to Column 6, line 57 - Column 7, line 8) configured to cause the bag body of the exterior airbag device to be expanded in a case where the collision detector predicts or detects the collision,
wherein the exterior airbag device comprises a flexible crossing member (e.g. 39 or 41) configured to extend along a direction of the vehicle width on an upper surface of the bag body widely expanded;
wherein the flexible crossing member is provided on the upper surface of the bag body (Reference is made to Figure 3), inside the wide bag body (Reference is made to Paragraphs 0014, 0031, 0035 and 0074);
wherein the flexible crossing member is configured to extend along the direction of the vehicle width, on a side rearward of a head of a person outside the vehicle who falls from a forward side of the vehicle body over the bag body widely expanded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergenheim et al. in view of Kalliske et al. (US Publication 2006/0151228).
In regards to claims 2 and 14, Bergenheim et al. discloses the claimed limitations excluding being bent as recited.
In regards to claim(s) 2 and 14, Kalliske et al. discloses the claimed limitations including an exterior protection apparatus for a vehicle, the exterior protection apparatus comprising:
an exterior airbag device comprising a bag body (1), and an inflator configured to expand the bag body over a hood of a vehicle body of the vehicle in a state of having a width corresponding to a vehicle width of the vehicle body of the vehicle (Reference is made to Paragraph 0022);
wherein the exterior airbag device comprises a flexible crossing member (21) configured to extend along a direction of the vehicle width on an upper surface of the bag body widely expanded (Reference is made to Figure 1A);
wherein the flexible crossing member is configured to, when a load acts from a forward side of the vehicle body on the bag body widely expanded, bend in such a manner that right and left of a part receiving the load meet each other on a forward side of the part receiving the load;
wherein the flexible crossing member is configured to extend along the direction of the vehicle width, on a side rearward of a head of a person outside the vehicle who falls from a forward side of the vehicle body over the bag body widely expanded.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tether location of Bergenheim et al. in view of the teachings of Kalliske et al. to include a tether located between the upper ends so as to ensure the upper ends would not yield their positions, thereby ensuring the pedestrian safety around the pillars (Reference is made to Paragraph 0022).
Allowable Subject Matter
Claim(s) 9-12 and 15-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616